OPINION — AG — IF SUCH CONTEMPLATED PROSECUTION IS FOR VIOLATION OF 22 Ohio St. 1961 481 [22-481], THEN IT MUST BE COMMENCED WITHIN THREE YEARS AFTER THE DATE OF WHICH THE COUNCILMAN APPOINTED OR VOTED FOR THE APPOINTMENT OF HIS RELATIVE FOR EMPLOYMENT WITH THE CITY OF WAYNOKA. IF THE PROSECUTION IS FOR VIOLATION OF 22 Ohio St. 1961 482 [22-482], THEN IT MUST BE COMMENCED WITHIN THREE YEARS AFTER SUCH COUNCILMAN DREW OR AUTHORIZED THE DRAWING OF A WARRANT FOR PAYMENT OF COMPENSATION TO SUCH RELATIVE OUT OF CITY FUNDS. (NEPOTISM) CITE: 21 Ohio St. 1961 481-487 [21-481] — [21-487], 22 Ohio St. 1961 152 [22-152] (CHARLES OWENS)